PER CURIAM.
We reverse the order granting the motion to dismiss plaintiffs’ complaint filed by defendant, Barnett Bank of South Florida, N.A. Taking the well-pled allegations in the complaint as true, and resolving all doubt in favor of the pleading parties, Calvera v. Green Springs, Inc., 220 So.2d 414 (Fla. 3d DCA 1969), approved in part, quashed in part, 239 So.2d 264 (Fla.1970); Price v. Morgan, 436 So.2d 1116 (Fla. 5th DCA 1983), review denied, 447 So.2d 887 (Fla.1984), we hold that the complaint states a cause of action for breach of contract, Industrial Medicine Pub. Co. v. Colonial Press of Miami, Inc., 181 So.2d 19 (Fla. 3d DCA 1965); see Carole Korn Interiors, Inc. v. Goudie, 573 So.2d 923 (Fla. 3d DCA 1990), and promissory estoppel. See W.R. Grace & Co. v. Geodata Serv., Inc., 547 So.2d 919 (Fla.1989). The complaint adequately alleges ultimate facts supporting each element of the causes of action asserted. See Clark v. Boeing Co., 395 So.2d 1226 (Fla. 3d DCA -1981).
The order is reversed and the cause remanded for further proceedings.
Reversed and remanded.